Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 7 is canceled. 
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Aradachi et al. (2004/0232892) discloses “a DC power source unit supplies a DC voltage to a power tool through an adapter when a power switch of the tool is turned ON and also charges a battery pack used as an alternative power source of the tool when the power tool is not operated. A minimum battery temperature gradient amongst battery temperature gradients ever computed is used to determine whether the battery pack has cooling effect when forcibly cooled by a cooling fan or whether the battery pack has reached a full charge condition. When charging the battery pack is interrupted due to operation of the power tool, computing the battery temperature gradient is halted for some time or determination of the battery pack's full charge condition is not performed for some time in order to prevent the minimum battery temperature from being updated during interruption of charging of the battery pack”, and the prior art of record, singularly or in combination, does 

With respect to independent claim 12, the closest prior art reference Aradachi et al. (2004/0232892) discloses “a DC power source unit supplies a DC voltage to a power tool through an adapter when a power switch of the tool is turned ON and also charges a battery pack used as an alternative power source of the tool when the power tool is not operated. A minimum battery temperature gradient amongst battery temperature gradients ever computed is used to determine whether the battery pack has cooling effect when forcibly cooled by a cooling fan or whether the battery pack has reached a full charge condition. When charging the battery pack is interrupted due to operation of the power tool, computing the battery temperature gradient is halted for some time or determination of the battery pack's ,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        

/ESAYAS G YESHAW/Examiner, Art Unit 2836